Citation Nr: 1523687	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case has since been transferred to the RO in Houston, Texas.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board observes that the record shows that the Veteran has been variously diagnosed with mental health disorders; therefore the issue has been recharacterized as reflected on the title page.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 Travel Board hearing.  A transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The Veteran's currently diagnosed major depressive disorder (MDD), generalized anxiety disorder (GAD), and PTSD are not etiologically related to his military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by, or related to, his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  




I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in May 2009 and March 2010.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA psychiatric examination in March 2012.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the Board hearing, the undersigned Veterans Law Judge informed the appellant of the basis for the RO's denial of her claim and of the evidence necessary to reopen and substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103. 

The Board acknowledges that at the Veteran's March 2015 Board hearing, the Veteran provided vague testimony that he might currently be receiving mental health treatment.  He said that he started seeing someone a month earlier, but he did not identify the health provider's name, position, or the facility where the alleged healthcare was obtained.  The Veteran's wife testified that the Veteran was receiving prescriptions from a private doctor, but she did not state that this doctor was also providing mental health treatment.  Neither the Veteran nor his wife indicated that these additional treatment records included an opinion that his current mental health disability was related to his active duty service.  

In addition, the Veteran testified that he received Social Security Administration (SSA) disability benefits, but he could not confirm that such benefits were awarded in connection with his mental health disability.  Indeed, the Veteran, at the hearing, showed the VLJ a document from the SSA that referred to his disorder of the back and glaucoma.  The document did not refer to a mental health disability.  

The VLJ explained to the Veteran that the record would be held open for an additional 60 days to afford the Veteran the opportunity to submit additional evidence in support of his appeal, including the evidenced referenced above.  Since the March 2015 Board hearing, the Veteran has not submitted any additional treatment records.  Furthermore, the evidence does not show that such records would have included an etiology opinion to substantiate the Veteran's service connection claim.  The Veteran has also not submitted any additional SSA information to suggest that such records would be relevant to his appeal. 

The duty to assist is a two-way-street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991). Here, the Board finds that VA has met its obligation to assist in attempting to identify relevant evidence for submittal and consideration.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  


The Veteran contends that his current mental health symptoms are related to the stress, trauma and suicide attempts that he experienced during active duty service.  Specifically, the Veteran asserts that while he was stationed in Germany, he was constantly harassed and told that he was "doing things wrong", his sergeant had on one occasion smashed a plate of hot food over his head without repercussions, and he was subjected to 24-hour gunfire for practice to remain alert and ready for war.  See March 2012 VA examination and March 2015 Board hearing transcript.  

Military personnel records reflect that the Veteran served in Germany and his military occupational specialty was as a Field Wireman.  

Service treatment records reflect that the Veteran reported no mental health problems upon his enlistment and upon examination, he was found qualified for enlistment.  See August 1975 report of medical history and August 1975 enlistment examination.  

A September 1975 treatment record documents that the Veteran had been hospitalized twice in January and February of that year for extrapyramidal reactions after having experienced spasms secondary to taking his girlfriend's medication (believed to be Haldol).  The Veteran had denied any hospitalizations upon enlistment.  The examiner noted that the Veteran denied suicide ideation and had no evidence of a thought disorder.  The Veteran had a provisional diagnosis of immature. 

A September 1976 treatment record noted that the Veteran requested mental hygiene counseling.  Subsequent treatment records do not reflect any evidence of such counseling.  

Upon separation, the Veteran affirmatively denied attempted suicide, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The examiner wrote no significant past medical history.  See March 1977 report of medical history.  The Veteran's March 1977 separation examination showed normal psychiatric clinical evaluation results.

The Veteran's first documented treatment record for mental health problems following his discharge from service was in February 2009.  A February 2009 VA treatment record noted that the Veteran had not experienced any combat while in the military, but he reported hearing bomb threats "all the time" while in Germany.  The Veteran reported a long history of drug and alcohol abuse.  He said his alcohol use had worsened during service.  He reported that he last used drugs and alcohol in January 2009.  He reported having served two prison sentences for aggravated assault in 1979 for 14 months and from 1989 to 1996.  The Veteran reported prior suicide attempts in 1975 after having overdosed on pills, in 1987 when he put a gun to his head, but it did not go off, and in December 2008 and January 2009 when he ran into the highway and thought about cutting his wrists.  He said he was more inclined to hurt himself when he was drinking alcohol or taking drugs.  He also reported symptoms of nightmares about dead people, difficulty staying asleep, depression, anxiety, and hypervigilance.  The VA treating physician found that the Veteran had a long history of drug and alcohol dependency, a history of adult sociopathic behavior, and significant insomnia.  The Veteran was diagnosed with substance-induced mood disorder, addictive disorder for alcohol abuse, cannabis abuse, cocaine abuse, tobacco abuse, adult antisocial disorder, and insomnia.  

A July 2009 formal finding memorandum reflects that there was a lack of sufficient information to corroborate the Veteran's reported PTSD stressor.  The Veteran did not respond to VA's request to submit a PTSD questionnaire.  

A March 2010 VA treatment record reflects that the Veteran had stopped using drugs and alcohol for the past 15 months and his cocaine and alcohol dependence was in remission.  

The Veteran underwent a VA psychiatric examination in March 2012.  The examination report documented the Veteran's history and recited his complaints.  The Veteran reported that he had no mental health disorder prior to entering military service, but that he used alcohol and drugs to cope with the harassment he experienced during service.  Following an objective evaluation and review of the Veteran's claims file, including in-service and post-service treatment records, the VA examiner diagnosed the Veteran with severe MDD with psychotic features, GAD, PTSD, and alcohol and cocaine dependence and opioid abuse in sustained full remission.  No traumatic event during service was found to satisfy the stressor requirement for PTSD.  However, the VA examiner did find that the Veteran's PTSD symptoms were significant and due to trauma experienced outside of the military, such as when he was in prison.  Although the Veteran reported having attempted suicide during service, the VA examiner noted that there was no evidence of such attempt in the Veteran's service treatment records; there was evidence, however, of the Veteran's treatment for drug abuse.  When questioned about the in-service suicide attempt during the examination, the Veteran was unable to recall the attempt.  The VA examiner stated that "IF the Veteran did, in fact, have a suicide attempt while in the service, his current [MDD] is at least as likely as not the same disorder that had its onset while in the service."  Noting the Veteran's report of auditory hallucinations during service, the VA examiner found that such symptoms were more likely than not secondary to drug abuse than to a depressive disorder.  

Based on a careful review of all of the evidence, the Board finds that the evidence does not demonstrate that the Veteran's currently diagnosed acquired psychiatric disorders, to include MDD, GAD, and PTSD, are etiologically related to his period of active duty service.  

The Board finds that the March 2012 VA examination report is the most probative evidence of record, as it was based on a review of the Veteran's claims file, his medical records, an interview of the Veteran and examination findings supported by a complete rationale for the findings and opinions presented.  

Based on examination findings, the March 2012 VA examiner found that the Veteran's currently diagnosed PTSD was not related to his military service.  Rather, the March 2012 VA examiner concluded that the Veteran did not have an in-service stressor and attributed the Veteran's significant PTSD symptoms to his traumatic experiences in prison.  Therefore, the Board concludes that the Veteran's PTSD is not related to his reported military experiences.  



The March 2012 VA examiner also found that the Veteran's current MDD was not related to his period of active duty service, but instead, attributed his mental health symptoms during service to his in-service drug abuse.  Although the March 2012 VA examiner acknowledged the Veteran's report of an in-service suicide attempt, the March 2012 VA examiner did not find the Veteran's report credible.  Indeed, the evidence shows that the Veteran was hospitalized twice for drug misuse in early 1975, prior to his entering service.  The Veteran was evaluated a month after his enlistment and the Veteran denied suicide ideation.  There was no evidence that the Veteran attempted suicide during his active service.  In fact, the Veteran could not recall any such attempt during his VA examination and denied any attempted suicide upon separation on his March 1977 report of medical history.  Moreover, the Veteran reported no frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort upon discharge.  

The Board has not disregarded the Veteran's lay contentions.  It is well-established that the Veteran has been diagnosed with a mental health disorder during the entire period of the claim.  However, the question of causation, in this case, involves a complex medical question that the Veteran is not competent to address, as he has not shown to have the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Although the Veteran is certainly competent to testify as to his symptoms and his in-service traumatic experiences, the question as to the etiology of his mental health disorder is a matter requiring medical expertise to determine and such a question is one typically determined by persons with psychological training.

Moreover, even if the Veteran was competent, his statements would be outweighed by the highly probative March 2012 VA opinion.  The VA examiner is a qualified clinical psychologist who reviewed the claims file, considered the reported history and provided a rationale to support the conclusion.  The examiner used his expertise in reviewing the facts of this case and determined that the medical facts did not support the Veteran's claim.  Thus, on this point, the Board finds the March 2012 VA examiner's opinion to be more probative than the Veteran's lay assertion as to the cause of his diagnosed mental health disorders.

To the extent that the Veteran may argue that his alcohol and/or drug abuse is related to his active duty service, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2014).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2014).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3) (2014).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the Veteran does have any service-connected disabilities.  Therefore, there is no basis for a grant of service connection for alcohol and/or drug abuse in this case.  

In sum, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


